Exhibit 10.1

Motorola Solutions

Management Deferred Compensation Plan

(As Amended and Restated Effective June 1, 2013)



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION

1.1 Purpose. In recognition of the services provided by certain key employees,
Motorola Solutions, Inc. hereby amends and restates the Motorola Solutions
Management Deferred Compensation Plan, effective June 1, 2013 (the “Plan”) to
make available, on a tax-favored basis, additional retirement benefits and
increased financial security. The Plan is intended to comply with Section 409A
of the Internal Revenue Code.

1.2 History. The Plan was originally effective January 1, 2001 and has been
amended from time to time thereafter. The Plan as amended and restated herein is
effective June 1, 2013.

1.3 Prior Deferrals. Amounts deferred under the Plan prior to the Effective Date
shall be subject to the terms of the Plan as amended and restated herein, except
as provided in Appendix A.

ARTICLE 2

DEFINITIONS

Affiliate. “Affiliate” means any entity with which Motorola Solutions, Inc.
would be considered a single employer under Sections 414(b) and 414(c) of the
Code.

Affiliated Group. “Affiliated Group” means Motorola Solutions, Inc. and all
entities with which Motorola Solutions, Inc. would be considered a single
employer under Sections 414(b) and 414(c) of the Code, provided that in applying
Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation Section
1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c), “at
least 50 percent” is used instead of “at least 80 percent” each place it appears
in that regulation. Such term shall be interpreted in a manner consistent with
the definition of “service recipient” contained in Section 409A of the Code.

Associate. “Associate” means any individual employed by the Company on a
regular, full-time basis that meets the eligibility criteria as determined by
the Plan Administrator, including a citizen of the United States employed
outside of his or her home country and a resident alien employed in the United
States; provided, however, that to qualify as an “Associate” for purposes of the
Plan, the individual must be a member of a select group of “key management or
other highly compensated employees” within the meaning of Sections 201, 301 and
401 of ERISA.

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 11.4.

Board. “Board” means the Board of Directors of Motorola Solutions, Inc.

Cause. “Cause” means (i) a Participant’s conviction of any criminal violation
involving dishonesty, fraud or breach of trust, (ii) the Participant’s willful
engagement in gross misconduct

 

2



--------------------------------------------------------------------------------

in the performance of the Participant’s duties that materially injures the
Company, or (iii) the Participant’s violation of a material restrictive covenant
applicable to the Participant, without regard to whether such violation occurs
after the Participant’s termination of employment.

Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

Committee. “Committee” means the Compensation and Leadership Committee of the
Board.

Company. “Company” means Motorola Solutions, Inc. and each Affiliate listed on
Exhibit A hereto or an Affiliate that, subsequently, is authorized by the
Committee to adopt the Plan and cover its Eligible Associates and whose
designation as such has become effective upon acceptance of such status by the
Affiliate. An Affiliate may revoke its acceptance of such designation at any
time, but until such acceptance has been revoked, all the provisions of the Plan
and amendments thereto shall apply to the Eligible Associates of the Affiliate.
In the event the designation is revoked by an Affiliate, provisions of the Plan
shall continue to govern Accounts established with respect to such Affiliate.

Compensation. “Compensation” means the earnings eligible for deferral under this
Plan, as specified by the Plan Administrator and communicated to the
Participants, including base salary and commissions and cash incentive
compensation, notwithstanding a decision by the Committee to pay similar amounts
that are not deferred in a form other than cash. “Compensation” under the Plan
shall include the amount of a Participant’s deferrals under this Plan and under
any other plan of deferred compensation maintained by the Company, but shall not
take into account any Company contributions to benefit plans, fringe benefits,
moving and relocation expenses and other forms of welfare benefits.

Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an irrevocable election to defer
receipt until the date specified under the Flexible Distribution Option or the
Retirement Distribution Option. Any such election shall be in accordance with
the terms and conditions set forth by the Plan Administrator from time to time.

Deemed Investment Options. “Deemed Investment Options” means the deemed
investment options described in Sections 5.2 and 5.3 selected by the Participant
from time to time pursuant to which deemed earnings are credited to the
Participant’s Distribution Accounts.

Distribution Account. “Distribution Account” or “Accounts” means, with respect
to a Participant, the Retirement Distribution Account and each Flexible
Distribution Account established on the books of account of Motorola Solutions,
Inc., pursuant to Section 5.1. A Participant’s Distribution Account also will
include any Prior Deferral Accounts, as applicable.

Distribution Option. “Distribution Option” means each of the distribution
options that are available under the Plan, consisting of the Retirement
Distribution Option and the Flexible Distribution Option.

Effective Date. “Effective Date” means the effective date of the Plan, as
amended and restated herein, which is June 1, 2013.

 

3



--------------------------------------------------------------------------------

Eligible Associate. “Eligible Associate” means any Associate who is designated
by the Plan Administrator as eligible to participate in the Plan.

Enrollment Agreement. “Enrollment Agreement” means the authorization form which
an Eligible Associate files with the Plan Administrator to participate in the
Plan.

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

Flexible Distribution Account. “Flexible Distribution Account” means an Account
maintained for a Participant to which Compensation Deferrals are credited
pursuant to the Flexible Distribution Option.

Flexible Distribution Option. “Flexible Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.2.

401(k) Plan. “401(k) Plan” means the Motorola Solutions 401(k) Plan, as amended
and restated effective January 1, 2011, and as may be further amended from time
to time, or a successor qualified retirement plan into which such plan is
merged.

Motorola Solutions, Inc. “Motorola Solutions, Inc.” means Motorola Solutions,
Inc., a Delaware corporation.

Participant. “Participant” means an Eligible Associate who has filed a completed
and executed an effective and irrevocable Enrollment Agreement with the Plan
Administrator and is participating in the Plan in accordance with the provisions
of Article 4 or an individual who has a Prior Deferral Account. An individual
shall remain a Participant until that individual has received full distribution
of any amount credited to the Participant’s Account.

Plan. “Plan” means this plan, called the Motorola Solutions, Inc. Management
Deferred Compensation Plan, as amended and restated effective June 1, 2013, and
as may be amended further from time to time.

Plan Administrator. “Plan Administrator” means a committee of one or more
individuals designated by the Committee to act as administrator of the Plan.

Plan Distribution Date. “Plan Distribution Date” means a date listed below on
which a scheduled distribution may be made under the Plan, with valuation of the
distribution to be determined, notwithstanding any provision of the Plan to the
contrary, on the applicable “Valuation Date” shown, as follows:

 

Plan Distribution Date

  Valuation Date

January 31

  December 31

July 31

  June 30

Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31.

 

4



--------------------------------------------------------------------------------

Prior Deferral Account. “Prior Deferral Account” means an Account maintained for
a Participant to which Prior Deferrals, as adjusted for earnings and losses, are
credited and distributed in accordance with the terms of the Plan and Appendix
A.

Prior Deferrals. “Prior Deferrals” means any deferral of compensation made under
the Plan prior to the Effective Date, as adjusted for earnings and losses.
Appendix A to the Plan sets forth certain provisions that apply to Prior
Deferrals.

Retirement. “Retirement” means the Participant’s Separation from Service (for
reasons other than death) upon or after attaining age 55 or, if later, upon
completing five (5) years of continuous service, as determined by the Plan
Administrator.

Retirement Distribution Account. “Retirement Distribution Account” means the
Account maintained for a Participant to which Compensation Deferrals and any
Supplemental Contributions are credited pursuant to the Retirement Distribution
Option.

Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.1.

Section 409A. “Section 409A” means Section 409A of the Code and any applicable
authority promulgated thereunder.

Separation from Service. “Separation from Service” means a termination of
employment with the Affiliated Group in a manner such as to constitute a
separation from service as defined under Section 409A. For this purpose, the
employment relationship is treated as continuing intact while a Participant is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Company or an Affiliate
under an applicable statute or by contract. For purposes of this definition, a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company or an Affiliate. If the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.

Supplemental Contributions. “Supplemental Contributions” are those amounts
credited to the Participant’s Retirement Distribution Account by the Company as
described in Section 4.3.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION OF THE PLAN AND DISCRETION

3.1 Plan Administrator Authority. The Plan Administrator shall have full
discretionary power and authority to interpret the Plan, to prescribe, amend and
rescind any rules, forms and procedures as it deems necessary or appropriate for
the proper administration of the Plan and to make any other determinations and
to take any other such actions as it deems necessary or advisable in carrying
out its duties under the Plan. All action taken by the Plan Administrator
arising out of, or in connection with, the administration of the Plan or any
rules adopted thereunder, shall, in each case, lie within its sole discretion,
and shall be final, conclusive and binding upon the Company, the Board, the
Committee, all Associates, all Beneficiaries of Associates and all persons and
entities having an interest therein and the Enrollment Agreement of each
Participant shall constitute that Participant’s acknowledgement and acceptance
of the Plan Administrator’s authority and discretion. The Plan Administrator
shall have the authority to delegate its powers and duties under the Plan.

3.2 Compensation and Plan Expenses. The Plan Administrator shall serve without
compensation for its services unless otherwise determined by the Board. All
expenses of administering the Plan shall be paid by the Company.

3.3 Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator from any and all claims, losses, damages, expenses (including
counsel fees) and liability (including any amounts paid in settlement of any
claim or any other matter with the consent of the Board) arising from any act or
omission of such member, except when the same is due to gross negligence or
willful misconduct.

3.4 Decisions Final. Any decisions, actions or interpretations to be made under
the Plan by the Company, the Committee, or Plan Administrator shall be made in
its respective sole discretion, not as a fiduciary and need not be uniformly
applied to similarly situated individuals and shall be final, binding and
conclusive on all persons interested in the Plan.

ARTICLE 4

PARTICIPATION

4.1 Election to Participate. Eligible Associates may be permitted to make a
Compensation Deferral in accordance with the terms and conditions set forth by
the Committee or Plan Administrator from time to time. Pursuant to an Enrollment
Agreement, the Eligible Associate shall irrevocably elect, except as provided
below, (a) the percentages, in whole percentages, by which (as a result of
payroll reduction) an amount equal to any whole percentage of the Participant’s
Compensation, in each case after required nondeferrable payroll tax deductions,
will be deferred, and, if permitted by the Plan Administrator, separate
elections may be made among various elements of Compensation, and (b) the
Distribution Options to which such amounts will be credited as further described
in Article 6, and shall provide such other information as the Plan Administrator
shall require. The Plan Administrator may establish minimum or maximum amounts
of Compensation Deferrals that may be elected under this Section and may change
such standards on a prospective basis from time to time in accordance with
Section 409A. Moreover, the Plan Administrator may permit elections to be
levelized throughout the Plan Year, taking into account the Eligible Associate’s
anticipated salary

 

6



--------------------------------------------------------------------------------

reductions under a tax-qualified plan of the Company and/or payroll tax
deductions (also referred to as “tiers”), provided that such amounts under the
Compensation Deferral may not be modified during the Plan Year.

4.2 Timing of Compensation Deferral Elections. Eligible Associates may enroll in
the Plan for a Plan Year by filing an irrevocable and fully executed Enrollment
Agreement in accordance with Section 4.1 no later than December 31 of the
calendar year preceding the calendar year in which services giving rise to the
applicable Compensation are rendered. Notwithstanding the foregoing, the Plan
Administrator may in its discretion permit Eligible Associates to enroll in the
Plan at a later date as provided below:

(a) Initial Eligibility. Pursuant to Code Section 409A(a)(4)(B)(ii), Associates
who first become Eligible Associates after the beginning of a Plan Year may
enroll in the Plan for that Plan Year by filing an irrevocable and fully
executed Enrollment Agreement no later than thirty (30) days following the date
the Associate becomes an Eligible Associate; provided, however, that any
election by an Eligible Associate pursuant to this Section to defer Compensation
shall apply only to such amounts as are earned by the Eligible Associate after
the date on which such Enrollment Agreement is filed. Where a deferral election
is made relating to annual bonus compensation in the first year of eligibility
but after the commencement of a performance period relating to annual bonus
compensation, that deferral election shall only apply to that portion of annual
bonus compensation earned for such performance period equal to the total amount
of the annual bonus compensation earned during such performance period
multiplied by a fraction, the numerator of which is the number of days beginning
on the day immediately after the date that the deferral election becomes
irrevocable in accordance with the provisions hereof and ending on the last day
of the performance period, and the denominator of which is the total number of
days in the performance period.

(b) Performance-Based Compensation. Pursuant to Code Section 409A(a)(4)(B)(iii),
Eligible Associates may file an irrevocable and fully executed Enrollment
Agreement with respect to Compensation that is conditioned upon the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least 12 consecutive months, so long as such
Enrollment Agreement is filed no later than six (6) months prior to the end of
the applicable performance period.

(c) Other Permissible Elections. Eligible Associates may file an irrevocable and
fully executed Enrollment Agreement with respect to Compensation at such other
times as are permitted under Section 409A, including but not limited to the
deferral timing rules that apply to certain forfeitable rights as described in
Treasury Regulation Section 1.409A-2(a)(5) and to commissions as described in
Treasury Regulation Section 1.409A-2(a)(12).

4.3 Supplemental Contributions. For each Plan Year, the Plan Administrator in
its discretion may credit each Participant’s Retirement Distribution Account
with additional amounts described in this Section 4.3. Any Supplemental
Contributions shall be credited at least annually, as soon as administratively
feasible following the close of each Plan Year.

 

7



--------------------------------------------------------------------------------

(a) Excess Match. The Plan Administrator may credit each Participant’s
Retirement Distribution Account with an amount equal to 100% of the
Participant’s Compensation Deferrals in such Plan Year with respect to the first
4% of Compensation that would be included as deferrable compensation in the
401(k) Plan if there were no limitations on annual compensation under
Section 401(a)(17) of the Code; provided, however, that the matching
contributions under this Section 4.3(a) shall not exceed $50,000 for any Plan
Year with respect to a Participant who is a “Board Officer” as elected by the
Board.

(b) Restorative Match. The Plan Administrator may credit each Participant’s
Retirement Distribution Account with an amount equal to the Company matching
contributions the Company would have made to the 401(k) Plan on the
Participant’s behalf had such Participant not chosen to participate in this
Plan.

(c) Discretionary Contributions. The Plan Administrator may credit an Eligible
Associate’s Retirement Distribution Account with an amount designated from time
to time by the Committee or, with respect to the Chief Executive Officer of
Motorola Solutions, Inc., the Board.

Supplemental Contributions will become vested upon the Participant completing
one (1) year of continuous service with the Company, as determined by the Plan
Administrator. A Participant who has a Separation from Service prior to full
vesting shall irrevocably forfeit any Supplemental Contributions that have not
vested, unless the Committee determines otherwise. Notwithstanding any provision
of the Plan to the contrary, in the event of Cause, the Participant shall
forfeit all Supplemental Contributions (whether or not otherwise vested) and
shall be required to repay to the Company any Supplemental Contributions
previously distributed to the Participant. The Company shall retain all
forfeitures.

ARTICLE 5

DISTRIBUTION ACCOUNTS

5.1 Distribution Accounts. The Plan Administrator shall establish and maintain
separate Distribution Accounts with respect to a Participant. In particular, the
following shall be established and maintained for each Participant, as
applicable: (i) a Retirement Distribution Account; (ii) up to five Flexible
Distribution Accounts; (iii) one or more Prior Deferral Accounts. The amount of
Compensation Deferrals pursuant to Section 4.1 or Section 4.2 shall be credited
by the Plan Administrator to the Participant’s Distribution Option Accounts no
later than the first day of the month following the month in which such
Compensation would otherwise have been paid, in accordance with the Distribution
Option irrevocably elected by the Participant in the applicable Enrollment
Agreement. Any amount once taken into account as Compensation for purposes of
this Plan shall not again be taken into account thereafter. The Participant’s
Distribution Accounts shall be reduced by the amount of payments made by
Motorola Solutions, Inc. to the Participant or the Participant’s Beneficiary
pursuant to this Plan.

5.2 Returns on Distribution Option Accounts. A Participant’s Distribution
Accounts shall be credited with returns in accordance with the Deemed Investment
Options elected by the Participant from time to time. Participants may allocate
their Retirement Distribution Account, each of their Flexible Distribution
Accounts, and/or their Prior Deferrals Account among the

 

8



--------------------------------------------------------------------------------

Deemed Investment Options available under the Plan only in whole percentages.
The rate of return, positive or negative, credited under each Deemed Investment
Option is based upon the actual investment performance of the investment fund(s)
the Plan Administrator may designate from time to time, and shall equal the
total return of such investment fund net of asset based charges, including,
without limitation, money management fees, fund expenses and mortality and
expense risk insurance contract charges. The Plan Administrator reserves the
right, on a prospective basis, to add or delete Deemed Investment Options.

5.3 Deemed Investment Options. Except as otherwise provided pursuant to Section
5.2, the Deemed Investment Options available under the Plan shall correspond to
certain investment portfolios designated by the Plan Administrator from time to
time. Notwithstanding that the rates of return credited to Participants’
Distribution Option Accounts under the Deemed Investment Options are based upon
the actual performance of the corresponding portfolios, the Company shall not be
obligated to invest any Compensation Deferral by Participants under this Plan,
or any other amounts, in such portfolios or in any other investment funds.

5.4 Changes in Deemed Investment Options. A Participant may change the Deemed
Investment Options to which the Participant’s Distribution Accounts are deemed
to be allocated with whatever frequency is determined by the Plan Administrator
which shall not be less than four times per Plan Year. Each such change may
include (a) reallocation of the Participant’s existing Accounts in whole
percentages, and/or (b) change in investment allocation of amounts to be
credited to the Participant’s Accounts in the future, as the Participant may
elect.

5.5 Valuation of Accounts. The value of a Participant’s Distribution Accounts as
of any date shall equal the amounts theretofore credited to such Accounts,
including any earnings (positive or negative) deemed to be earned on such
Accounts in accordance with Section 5.2 through the day preceding such date,
less the amounts theretofore deducted from such Accounts.

5.6 Statement of Accounts. The Plan Administrator shall make available to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator deems desirable setting forth the balance standing to the
credit of each Participant in each of his Distribution Accounts.

5.7 Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Accounts in an amount which is
less than the entire balance of any such Account shall be made pro rata from
each of the Deemed Investment Options to which such Account is then allocated.

ARTICLE 6

DISTRIBUTION OPTIONS

6.1 Election of Distribution Option. The first Enrollment Agreement filed by an
Eligible Associate must set forth the Participant’s election as to the time and
manner of distribution from the Retirement Distribution Account. An Eligible
Associate shall elect the time and manner of payment pursuant to which any
Flexible Distribution Account established pursuant to that election will be
distributed. The Eligible Associate shall allocate his or her deferrals between
the Distribution Options in increments of five percent or such other increments
permitted by the Plan Administrator, provided, however, that 100 percent of such
deferrals may be allocated to one or the other of the Distribution Options.

 

9



--------------------------------------------------------------------------------

6.2 Retirement Distribution Option. Distribution of the Participant’s Retirement
Distribution Account shall commence following the Participant’s Retirement or
other Separation from Service in accordance with the provisions of Section 7.1.

6.3 Flexible Distribution Option. Subject to Section 7.2, each Flexible
Distribution Account shall be distributed commencing on the first Plan
Distribution Date of the Plan Year elected by the Participant in the Enrollment
Agreement pursuant to which such Flexible Distribution Option Account was
established.

ARTICLE 7

BENEFITS TO PARTICIPANTS

7.1 Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:

(a) Benefits Upon Retirement. In the case of a Participant whose Separation from
Service occurs on account of Retirement, the Participant’s Retirement
Distribution Account shall be distributed in one of the following methods, as
elected by the Participant in the applicable Enrollment Agreement: (i) in a lump
sum; or (ii) in annual installments over a period of years not exceeding twenty
(20) years. Subject to Section 10.1, distribution shall be made or begin on the
first Plan Distribution Date in the Plan Year following the Plan Year in which
his Retirement occurs or, if later, the first Plan Distribution Date that occurs
at least six months after his Separation from Service. Any lump-sum benefit
payable in accordance with this paragraph shall be in an amount equal to the
value of such Retirement Distribution Account as of the Valuation Date
applicable to the Plan Distribution Date. In the case of a benefit payable in
installments, the initial annual installment payment shall be equal to (i) the
value of such Retirement Distribution Account as of the Valuation Date
applicable to the Plan Distribution Date on which payments begin, divided by
(ii) the number of annual installment payments elected by the Participant in the
Enrollment Agreement pursuant to which such Retirement Distribution Account was
established. The remaining annual installments shall be paid on the first Plan
Distribution Date of each succeeding Plan Year in an amount equal to (i) the
value of such Retirement Distribution Account as of the applicable Valuation
Date divided by (ii) the number of installments remaining. If another
distribution formula is applicable, the initial and each subsequent distribution
shall be calculated with reference to the applicable Valuation Date.

(b) Benefits Upon Separation from Service Prior to Retirement. In the case of a
Participant whose Separation from Service occurs prior to the earliest date on
which the Participant is eligible for Retirement, other than on account of
death, the Participant’s Retirement Distribution Account shall be distributed in
a lump sum. Distribution shall be made on the first Plan Distribution Date in
the Plan Year following the Plan Year in which his Separation from Service
occurs or, if later, the first Plan Distribution Date that occurs at least six
months after his Separation from Service. The lump-sum benefit payable in
accordance with this paragraph shall be in an amount equal to the value of such
Retirement Distribution Account as of the Valuation Date applicable to the Plan
Distribution Date.

 

10



--------------------------------------------------------------------------------

7.2 Benefits Under Flexible Distribution Option. Benefits under the Flexible
Distribution Option shall be paid to a Participant as follows:

(a) Benefits In Elected Calendar Year. In the case of a Participant whose
Separation from Service has not occurred or whose Separation from Service occurs
on account of Retirement, the Participant’s Flexible Distribution Account shall
be paid as elected by the Participant in the Enrollment Agreement in one lump
sum or in annual installments over a period of years not exceeding twenty
(20) years. Any lump-sum payable in accordance with this Section 7.2(a) shall be
in an amount equal to the value of such Flexible Distribution Account as of the
last business day of the Plan Year preceding the first Plan Distribution Date in
the year payment is to be made. The initial annual installment payment shall be
equal to (i) the value of such Flexible Distribution Account as of the last
business day of the Plan Year preceding the date of payment, divided by (ii) the
number of annual installment payments elected by the Participant in the
Enrollment Agreement pursuant to which such Flexible Distribution Account was
established. The remaining annual installments shall be paid on the first Plan
Distribution Date of each succeeding year in an amount equal to (i) the value of
such Flexible Distribution Account as of the last business day of the
immediately preceding Plan Year divided by (ii) the number of installments
remaining.

(b) Benefits Upon Separation from Service Prior to Retirement. In the case of a
Participant whose Separation from Service occurs prior to the earliest date on
which the Participant is eligible for Retirement, other than on account of
death, the Participant’s Flexible Distribution Account (including any amounts
that have been redeferred pursuant to Section 7.3(c)) shall be distributed in a
lump sum. Distribution shall be made on the first Plan Distribution Date in the
Plan Year following the Plan Year in which his Separation from Service occurs
or, if later, the first Plan Distribution Date that occurs at least six months
after his Separation from Service. The lump-sum benefit payable in accordance
with this paragraph shall be in an amount equal to the value of such Flexible
Distribution Account as of the Valuation Date applicable to the Plan
Distribution Date.

7.3 Subsequent Payment Elections. A Participant or Beneficiary may elect on a
form provided by the Plan Administrator to change the distribution election with
respect to one or more of his Distribution Accounts (a “Subsequent Payment
Election”). The Subsequent Payment Election shall become irrevocable upon
receipt by the Plan Administrator, may not be made once fifteen (15) years have
lapsed since the Participant’s Separation from Service or death, and shall be
made in accordance with the following rules:

(a) In General. The Subsequent Payment Election may not take effect until at
least 12 months after the date on which it is received by the Plan
Administrator. The Subsequent Payment Election most recently received by the
Plan Administrator that satisfies the requirements of this Section 7.3 shall
govern the payout of the Distribution Account notwithstanding anything contained
in Section 7.1 or 7.2 to the contrary.

(b) Retirement Distribution Account. A Participant may make an election to delay
the payment date or change the form of payment of his Retirement Distribution

 

11



--------------------------------------------------------------------------------

Account to a form otherwise permitted under the Plan or as otherwise set forth
herein. Except in the event of a distribution on account of death or
Unforeseeable Emergency of the Participant, the payment of such Retirement
Distribution Account will be delayed for a period of at least five years after
the date that the Retirement Distribution Account would otherwise have been paid
under the Plan if such Subsequent Payment Election had not been made (or, in the
case of installment payments, which are treated as a single payment for purposes
of the Plan, until at least the fifth anniversary of the date that the first
installment payment was scheduled to be made).

(c) Flexible Distribution Account. A Participant may make one or more elections
to delay the payment date or change the form of payment of one or more Flexible
Distribution Account(s) to a time or form permitted under the Plan or as
otherwise set forth herein. Such Subsequent Payment Election must be filed with
the Plan Administrator at least 12 months prior to the date that the Flexible
Distribution Account would otherwise have been paid under the Plan (or, in the
case of installment payments, at least 12 months from the date that the first
installment payment was scheduled to be made). On such Subsequent Payment
Election, the Participant must delay the payment date for a period of at least
five years after the first day of the calendar year that the Flexible
Distribution Account would otherwise have been paid under the Plan (or, in the
case of installment payments, which are treated as a single payment for purposes
of the Plan, at least five years from the first day of the calendar year that
the first installment payment was scheduled to be made). If the Participant is
making a Subsequent Payment Election relating to an amount otherwise payable as
a lump sum, he may make such Subsequent Payment Election with respect to all or
a portion of such lump sum. Nothing in this Section 7.3(c) shall delay a
distribution on account of death, Unforeseeable Emergency of the Participant, or
a distribution required under Section 7.2(b).

(d) Subsequent Payment Elections by Beneficiaries. In the event of a
Participant’s Death, the Participant’s Beneficiary may change the time and form
of payment of the Survivor Benefits payable under Article 8. On such Subsequent
Payment Election, the Beneficiary must designate a form of distribution
permissible under the Plan.

7.4 Acceleration of Installment Distributions. Notwithstanding any provision of
this Article 7 to the contrary, in the event the Participant’s Distribution
Account (other than a Prior Deferral Account) is to be distributed in the form
of installments (all of which are treated as a single payment under the Plan)
and the value of all such Distribution Accounts (other than Prior Deferral
Accounts) does not exceed three (3) times the applicable dollar amount under
Section 402(g)(1)(B) of the Code, as measured on the Valuation Date immediately
preceding the first Plan Distribution Date that occurs at least six months after
his Separation from Service, such Distribution Account shall be distributed in a
lump sum.

 

12



--------------------------------------------------------------------------------

ARTICLE 8

SURVIVOR BENEFITS

In the event of a Participant’s death, any Distribution Accounts (other than a
Prior Deferral Account) or any portion thereof not yet distributed to the
Participant will be distributed to the Participant’s Beneficiary, as determined
under Section 11.4, in a lump sum on the first Plan Distribution Date that is at
least fifteen (15) months after the Participant’s death.

ARTICLE 9

EMERGENCY BENEFIT

In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, Motorola Solutions, Inc. shall pay to the
Participant from the Participant’s Distribution Account(s), as soon as
practicable following such determination, an amount necessary to meet the
emergency, after deduction of any and all taxes as may be required pursuant to
Section 10.10 (the “Emergency Benefit”). For purposes of this Plan, an
unforeseeable financial emergency is a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, his
spouse, or his dependent (as defined in Section 152 of the Code without regard
to Section 152(b)(1), (b)(2), or (d)(1)(B)), loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Cash needs
arising from foreseeable events such as the purchase of a house or education
expenses for children shall not be considered to be the result of an
unforeseeable financial emergency. Emergency Benefits shall be paid first from
the Participant’s Prior Deferral Accounts, if any, and second from Flexible
Distribution Accounts, if any, to the extent the balance of one or more of such
Prior Deferral Accounts or Flexible Distribution Accounts is sufficient to meet
the emergency, in the order in which such Accounts would otherwise be
distributed to the Participant. If the distribution exhausts the Prior Deferral
Accounts and Flexible Distribution Accounts, distribution shall next be made
from the Participant’s Retirement Distribution Account. With respect to that
portion of any Distribution Account that is distributed to a Participant as an
Emergency Benefit, in accordance with this Article, no further benefit shall be
payable to the Participant under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant who receives an Emergency Benefit in any
Plan Year shall not be entitled to make any further deferrals for the remainder
of such Plan Year. It is intended that the Plan Administrator’s determination as
to whether a Participant has suffered an “unforeseeable financial emergency”
shall be made consistent with the requirements under Section 409A.

ARTICLE 10

SPECIAL PAYMENT RULES

10.1 Mandatory Six Month Delay. Except as otherwise provided in Sections 10.2,
in no event may payments from a Retirement Distribution Account, or payments
from a Flexible Distribution Account or Prior Deferral Account that are
triggered by a Separation from Service, commence prior to the first business day
of the seventh month following the Participant’s Separation from Service (or if
earlier, the Participant’s death.)

 

13



--------------------------------------------------------------------------------

10.2 Discretionary Acceleration of Payments. To the extent permitted by
Section 409A, the Committee or the Plan Administrator, as applicable, may in its
sole discretion accelerate the time or schedule of a payment under the Plan as
provided in this Section. The provisions of this Section are intended to comply
with the exceptions for accelerated payments under Treasury Regulation Section
1.409A-3(j) and shall be interpreted and administered accordingly.

(a) Domestic Relations Orders. The Plan Administrator may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal government.
Additionally, the Plan Administrator may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan the to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).

(c) Employment Taxes. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Sections
3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA)
tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code,
where applicable, on compensation deferred under the Plan (the FICA or RRTA
amount). Additionally, the Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment, to pay the
income tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA or RRTA amount, and to pay the
additional income tax at source on wages attributable to the pyramiding Section
3401 of the Code wages and taxes. However, the total payment under this
acceleration provision must not exceed the aggregate of the FICA or RRTA amount,
and the income tax withholding related to such FICA or RRTA amount.

(d) Limited Cash-Outs. The Plan Administrator may, in its sole discretion,
require a mandatory lump sum payment at any time of amounts deferred under the
Plan that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Section 409A.

 

14



--------------------------------------------------------------------------------

(e) Payment Upon Income Inclusion Under Section 409A. The Plan Administrator
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of Section 409A. The payment may not exceed the amount required to
be included in income as a result of the failure to comply with the requirements
of Section 409A.

(f) Payment of state, local, or foreign taxes. The Plan Administrator may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to reflect payment of state, local, or foreign tax
obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
participant. Additionally, the Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a result of such payment and to pay the additional income tax at source on
wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes. However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.

(g) Certain Offsets. The Plan Administrator may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan as
satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code), where such debt is incurred in the
ordinary course of the service relationship between the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

(h) Bona fide disputes as to a right to a payment. The Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan where such payments occur as part of a settlement between
the Participant and the Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) of an arm’s length, bona fide dispute as to the Participant’s right to the
deferred amount.

(i) Plan Terminations and Liquidations. The Committee or the Board, as
applicable, may in its sole discretion provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 10.4.

Except as otherwise specifically provided in this Plan or permitted under
Section 409A, the time or schedule of any payment or amount to be paid under the
Plan may not be accelerated.

 

15



--------------------------------------------------------------------------------

10.3 Delay of Payments. To the extent permitted under Section 409A, the
Committee may, in its sole discretion, delay payment under any of the following
circumstances, provided that the Committee treats all payments to similarly
situated Participants on a reasonably consistent basis:

(a) Payments subject to Section 162(m). A payment may be delayed to the extent
that the Committee reasonably anticipates that if the payment were made as
scheduled, the Company’s deduction with respect to such payment would not be
permitted due to the application of Section 162(m) of the Code. If a payment is
delayed pursuant to this Section 10.3(a), then the payment must be made either
(i) during the Company’s first taxable year in which the Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code, or (ii) during the period beginning with the first
business day of the seventh month following the Participant’s Separation from
Service (the “six month anniversary”) and ending on the later of (x) the last
day of the taxable year of the Company in which the six month anniversary occurs
or (y) the 15th day of the third month following the six month anniversary.
Where any scheduled payment to a specific Participant in a Company’s taxable
year is delayed in accordance with this paragraph, all scheduled payments to
that Participant that could be delayed in accordance with this paragraph must
also be delayed. The Committee and Plan Administrator may not provide the
Participant an election with respect to the timing of the payment under this
Section 10.3. For purposes of this Section 10.3(a), the term Company includes
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code.

(b) Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

(c) Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

10.4 Payments Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant’s Distribution Account(s)
shall be paid to the Participant or his Beneficiary on the dates on which the
Participant or his Beneficiary would otherwise receive payments hereunder
without regard to the termination of the Plan. Notwithstanding the preceding
sentence:

(a) Liquidation; Bankruptcy. The Board of Directors of Motorola Solutions, Inc.
shall have the authority, in its sole discretion, to terminate the Plan and pay
each Participant’s entire Distribution Account(s) to the Participant or, if
applicable, his Beneficiary within 12 months of a corporate dissolution taxed
under Section 331 of the

 

16



--------------------------------------------------------------------------------

Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(a), provided that the amounts are included in the Participant’s gross
income in the latest of the following years (or, if earlier, the taxable year in
which the amount is actually or constructively received): (i) the calendar year
in which the Plan termination and liquidation occurs; (ii) the first calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture as defined under Section 409A; or (iii) the first calendar year in
which the payment is administratively practicable.

(b) Discretionary Terminations. The Board of Directors of Motorola Solutions,
Inc. shall have the authority, in its sole discretion, to terminate the Plan and
pay each Participant’s entire Distribution Account(s) to the Participant or, if
applicable, his Beneficiary, provided that: (i) the termination and liquidation
does not occur proximate to a downturn in the financial health of the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code); (ii) the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code) that would
be aggregated with any terminated and liquidated agreements, methods, programs,
and other arrangements under Section 409A if the same Participant had deferrals
of compensation under all of the agreements, methods, programs, and other
arrangements that are terminated and liquidated; (iii) no payments in
liquidation of the Plan are made within 12 months of the date the Board takes
all necessary action to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; (iv) all payments are made
within 24 months of the date the Board takes all necessary action to irrevocably
terminate and liquidate the Plan; and (v) the Company (or any entity which would
be considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not adopt a new plan that would be aggregated
with any terminated and liquidated plan under Section 409A if the same
Participant participated in both plans, at any time within three (3) years
following the date the Board takes all necessary action to irrevocably terminate
and liquidate the Plan.

(c) Other Events. The Board of Directors of Motorola Solutions, Inc. shall have
the authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Distribution Account(s) to the Participant or, if
applicable, his Beneficiary upon such other events and conditions as the
Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

ARTICLE 11

MISCELLANEOUS

11.1 Amendment. The Plan may be amended, suspended, or discontinued at any time
by the Committee; provided, however, that no such amendment, suspension, or
discontinuance shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the

 

17



--------------------------------------------------------------------------------

Participant’s Accounts as of the effective date of such amendment, suspension,
or discontinuance; and provided further that any amendment, suspension or
discontinuance of the Plan that changes the amount of compensation payable to
the Chief Executive Officer of Motorola Solutions, Inc. shall be by action of
the Board. Following a termination of the Plan pursuant to Section 10.4, the
Plan Administrator, acting on behalf of the Company, shall determine when
amounts shall be distributed from each Participant’s Distribution Accounts
notwithstanding any terms of the Plan to the contrary, to the extent permitted
under Section 409A.

11.2 Transition Arrangements. The Committee or the Board may merge or otherwise
combine any other non-qualified deferred compensation plan or arrangement
maintained by the Company or any Affiliate with the Plan upon such terms and in
such manner as the Committee or the Board shall deem appropriate, with the
deferred compensation amounts under such other plan or arrangement to be
governed after such merger or other combination by the terms of the Plan or by
such other terms as the Committee or the Board may provide in the documents
implementing the merger or other combination.

11.3 Claims Procedure.

(a) Claim. A person who believes that he is being denied a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Plan Administrator, setting forth the
claim.

(b) Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise
the Claimant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Plan Administrator may, however,
extend the reply period for an additional 90 days for reasonable cause.

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

(i) The specific reason or reasons for such denial;

(ii) The specific reference to relevant provisions of the Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary;

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review;

(v) The time limits for requesting a review under subparagraph (iii) and for
review under subparagraph (iv); and

(vi) The Participant’s right to bring an action for benefits under Section 502
of ERISA.

 

18



--------------------------------------------------------------------------------

(c) Request for Review. Within 60 days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Plan Administrator, along with the Senior Vice President, Human Resources of
Motorola Solutions, Inc., (collectively, the “Appeals Committee”) review the
initial determination. The Claimant or his duly authorized representative may,
but need not, review the pertinent documents and submit issues and comment in
writing for consideration by the Appeals Committee. If the Claimant does not
request a review of the initial determination within such 60 day period, the
Claimant shall be barred and estopped from challenging the determination.

(d) Review of Decision. Within 60 days after the Appeals Committee’s receipt of
a request for review, it will review the initial determination. After
considering all materials presented by the Claimant, the Appeals Committee will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the relevant provisions of this Plan on which the
decision is based and the Participant’s right to bring an action for benefits
under Section 502 of ERISA. If special circumstances require that the 60 day
time period be extended, the Appeals Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than 120 days after
receipt of the request for review. A Claimant’s compliance with the foregoing
provisions of this Section 11.3 is a mandatory prerequisite to a Claimant’s
right to commence any legal action with respect to any claim for benefits under
this Plan. Any further legal action taken by a Participant against the Plan, the
Company (and its employees or directors), the Plan Administrator or the Appeals
Committee must be filed in a court of law no later than 6 months after the
Appeals Committee’s final decision on review of an appealed claim.

11.4 Designation of Beneficiary. Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Plan Administrator and shall not be effective until
received by the Plan Administrator, or its designee. If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries shall have predeceased the
Participant, the Beneficiary shall be the Participant’s estate. If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal shares, unless the Participant has specifically designated
otherwise. Any payment to a Participant or the Participant’s Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Plan Administrator, the Committee,
the Board and the Company. The Plan Administrator may require such Participant
or Beneficiary, as a condition precedent to such payment, to execute a receipt
and release to such effect.

11.5 Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company, nor shall it interfere with the rights of the Company to terminate
the employment of any Participant and/or to take any personnel action affecting
any Participant without regard to the effect which such action may have upon
such Participant as a recipient or prospective recipient of benefits under the
Plan. Any amounts payable hereunder shall not be deemed salary or other
compensation to a Participant for the purposes of computing benefits to which
the Participant may be entitled under any other arrangement established by the
Company for the benefit of its employees.

 

19



--------------------------------------------------------------------------------

11.6 No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

11.7 Obligations to Company. If a Participant becomes entitled to a distribution
of benefits under the Plan, and if at such time the Participant has outstanding
any debt, obligation, or other liability representing an amount owing to the
Company, then Motorola Solutions, Inc. may offset such amount owed to it against
the amount of benefits otherwise distributable in a manner consistent with
Section 409A. Such determination shall be made by the Plan Administrator.

11.8 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The obligations of Motorola
Solutions, Inc. under this Plan are not assignable or transferable except to
(a) any corporation or partnership which acquires all or substantially all of
the assets of Motorola Solutions, Inc. or (b) any corporation or partnership
into which Motorola Solutions, Inc. may be merged or consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s Beneficiaries, heirs, executors, administrators or successors in
interest.

11.9 Protective Provisions. Each Participant shall cooperate with the Plan
Administrator, the Committee and the Company by furnishing any and all
information requested by Plan Administrator, the Committee and the Company in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as Plan Administrator, the Committee and the Company may deem
necessary and taking such other relevant action as may be requested by Plan
Administrator, the Committee and the Company. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan, other than payment to such Participant of the then current balance of
the Participant’s Distribution Accounts in accordance with his prior elections.

11.10 Withholding Taxes. The Company or Plan Administrator may make such
provisions and take such action as it may deem necessary or appropriate for the
withholding of any taxes which the Company is required by any law or regulation
of any governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his Beneficiary). Each Participant, however, shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.

11.11 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan of deferred compensation for Participants. Benefits payable hereunder shall
be payable out of the general assets of Motorola Solutions, Inc., and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of Motorola Solutions, Inc.

 

20



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

11.13 Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of Illinois, without reference to the principles of
conflict of laws. Any legal action related to this Plan shall be brought only in
a federal or state court located in Illinois.

11.14 Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

11.15 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.

11.16 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such other entity as the Plan Administrator may designate from
time to time. Such notice shall be deemed given as to the date of delivery, or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

11.17 Asset Purchase Transactions. Where as part of a sale or other disposition
of assets by the Company to an unrelated buyer (an “Asset Purchase
Transaction”), a Participant would otherwise experience a Separation from
Service, the [Board or Committee] hereby retains the discretion to specify
whether a Participant providing services to the Company immediately before the
Asset Purchase Transaction and providing services to the buyer after and in
connection with the Asset Purchase Transaction has experienced a Separation from
Service for purposes of the Plan, provided that the Asset Purchase Transaction
results from bona fide, arm’s length negotiations, all Participants providing
services to the Company immediately before the Asset Purchase Transaction and
providing services to the buyer after and in connection with the Asset Purchase
Transaction are treated consistently (regardless of position at the Company) for
purposes of applying the provisions of any nonqualified deferred compensation
plan, and such treatment is specified in writing no later than the closing date
of the Asset Purchase Transaction, as permitted under Section 409A.

11.18 Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Plan Administrator, is considered by reason of physical or mental condition
to be unable to give a valid receipt therefore, the Plan Administrator may
direct that such payment be made to any person found by the Plan Administrator,
in its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Plan Administrator, the Committee, the Board and the Company.

 

21



--------------------------------------------------------------------------------

11.19 Section 409A. The Plan is intended to comply with Section 409A and shall
be interpreted in a manner consistent with such intent. To the extent any
provision of the Plan should violate Section 409A, such provision shall be
rescinded and immediately reformed to the extent necessary to avoid the
imposition of taxes or interest under Section 409A. The Plan may be amended to
the extent necessary (including retroactively) by the Plan Administrator to
preserve compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Participants.

 

22



--------------------------------------------------------------------------------

Appendix A

Provisions Relating to Prior Deferrals

This Appendix A sets forth certain provisions that apply to Prior Deferrals. Any
capitalized term used herein that is not otherwise defined in this Appendix A
shall have the meaning ascribed to such term in the Plan.

1. Directors. Prior to the Effective Date, members of the Board of Directors
(“Directors”) were eligible to participate in the Plan. Any reference to a
Participant in the Plan or this Appendix A shall include a Director who has a
Prior Deferral Account; provided, however, that no Director shall be permitted
to make any Compensation Deferrals or Subsequent Payment Elections described in
Section 7.3 on or after the Effective Date. A Director’s “Separation from
Service” will be based upon his services as a director within the Affiliated
Group.

2. Prior Deferral Accounts and Existing Distribution Elections. One or more
Prior Deferral Accounts shall be established with respect to each Participant
who deferred compensation under the Plan prior to the Effective Date and who has
not received a full distribution of such related account(s). The “Withdrawal
Dates” specified pursuant to the Participant’s deferral election and those
distribution provisions set forth in the Plan prior to the Effective Date shall
remain in effect with respect to the Prior Deferral Accounts (or related
subaccounts) established under the Plan.

 

23



--------------------------------------------------------------------------------

Exhibit A

Participating Affiliates on the Effective Date

NONE

 

24